Citation Nr: 1740892	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-40 732 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from November 1941 to December 1946.  This matter is before the Board of Veterans'Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The file is now in the jurisdiction of the Winston-Salem, North Carolina RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Veteran submitted a VA Form 9 (substantive appeal) but did not indicate that he wished to have a hearing before the Board.  However, in June 2015, the Veteran's representative submitted a VA 646 requesting a videoconference hearing before the Board; there is nothing in the record indicating he has withdrawn the request.  Significantly, the VA Form 8 of June 2015 notes that a video hearing was requested.  In August 2017 the VA sent a notification letter to the Veteran informing him that his appeal had been formally placed on the Board's docket.  He is entitled to such a hearing before the Board.  See 38 C.F.R. 
§ 20.700(a).  As videoconference hearings are scheduled by the AOJ, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the Veteran for a videoconference hearing before the Board addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.  The Veteran and his representative should be notified by letter of the date, time, and place of the hearing.  Thereafter, the claim must be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




